Case 7:16-cv-04733-NSR-LMS Document 93 Filed 03/03/20 Page 1 of 1

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF STATE COUNSEL
woes = ATTORNEY GENERAL LITIGATION BUREAU
By ECF and Fax March 3, 2020

The Honorable Nelson S. Roman
United States District Judge

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

Re: Marhone v. Cassel, 16-Civ-4733 (NSR)(LMS)(pro se)
Dear Judge Roman:

This office represents Superintendent Joseph Smith, the remaining defendant in this pro se
prison conditions matter. Defendant respectfully requests an adj ournment of the status conference
currently scheduled for March 6, 2020, The adjournment is requested because of additional
discovery i issues discussed at the conference before Magistrate Judge Smith on February 27, 2020.
Another conference is scheduled before Judge Smith on March 16, 2020, but defendants
respectfully request that the conference before Your Honor not be rescheduled before April 5,
2020, as I expect to take one more witness deposition on a date to be scheduled prior to then. I
will also be unavailable April 8-10 and 22-24, The Court has previously adjourned the conference
sua sponte by Court order dated May 6, 2019, and following defendant’s five prior requests due to
the continuation of discovery by orders dated June 17, September 6, October 16, October 30, and
December 16, 2019. Plaintiff was informed that this application would be forthcoming at the
February 27 conference before Judge Smith and did not object.

 

 

Respectfully submitted

  

STEVEN N. SCHULMAN
Assistant Attorney General
(212) 416-8654

cc! Conrad Marhone (by Mail)
02-A-2625

Eastern Correctional Facility The Status Conf. is adjourned from March 6, 2020

Box 338 until April 17, 2020 at 12:00 pm. Deft's counsel shall

Napanoch, NY 12458-0338 appear in person and make arrangements for Pltf. to
appear via telephone. Clerk of the Court directed to

The Hon. Lisa M. Smith, USMJ (by ECF) mail a copy of this endorsement to pro se Pltf., show

proof of service on the docket and terminate the
motion (doc. 93).
Dated: March 3, 2020 sO ORDERED.

. 28 Liberty Street, New York, NY 10005 @ Tel.: (212) 416-8610 oO
WWW.ag.nYy.Z0V

ol 3220 20. | . “Nelson S. Roman, U.S.D.]J.

    

 

 
